DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 11/18/2022. Claims 1 and 12 are currently amended. Claims 1-20 are pending review in this action. The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant's amendment to Claim 12. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of select prior art references cited in the previous office action have been upheld as reading on the claims. As such, new grounds of rejection are detailed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (JP 2015069848), with evidentiary support from Nishio et al. (US 20190315093A1).
Regarding Claim 1, Haga discloses an all-solid-state battery which is comprised of a negative electrode (6), a positive electrode (3), and a solid electrolyte layer (7) (Figure 1, [0013]). Haga further discloses that the negative electrode (6) is comprised of a negative electrode current collector (4) and a first negative electrode active material layer (5) formed on the negative electrode current collector (4) (Figure 1, [0013]). Haga further discloses that the negative electrode current collector (4) comprises: a first metal substrate (copper foil) comprising a first metal (copper); and a coating layer (conductive coat) on the first metal substrate (copper foil) [0037]. Haga further discloses that the coating layer (conductive coat) is comprised of a conductive element which may be a second metal (chromium) [0038]. Haga discloses that the first negative electrode active material layer (5) is only on one side of the negative electrode current collector (4) (see Figure 1).
Though Haga is silent to the Mohs hardness of both the first metal (copper) and the second metal (chromium), Nishio teaches that copper (Cu) has a Mohs hardness of 3, and chromium (Cr) has a Mohs hardness of 8.5 (Table 1, [0056]).
Thus, with the evidentiary support provided by Nishio, the skilled artisan would appreciate that when the first metal is copper and the second metal is chromium as in the negative electrode, the second metal would indeed have a greater Mohs hardness than the first metal. As such, all of the limitations of Claim 1 are met.
Regarding Claim 2, as detailed above, Haga discloses that the first metal is copper [0037]. Nishio teaches that copper (Cu) has a Mohs hardness of 3 (Table 1, [0056]). 
Regarding Claim 3, as detailed above, Haga discloses that the first metal is copper [0037]. 
Regarding Claim 4, as detailed above, Haga discloses that the second metal is chromium [0038]. Nishio teaches that chromium (Cr) has a Mohs hardness of 8.5 (Table 1, [0056]).
Regarding Claim 5, as detailed above, Haga discloses that the second metal is chromium [0038]. 
Regarding Claim 6, Haga further discloses that coating layer (conductive coat) may have a thickness of between 1 nm and 5000 nm [0038].
Regarding Claim 7, Haga further teaches that when a conductive coating is applied to the copper foil, the current collector is essentially unreactive with sulfur from the solid electrolyte and CuS is not formed [0037].
Regarding Claim 14, Haga discloses a solid-state secondary battery comprising: a positive electrode (6); a negative electrode (3) according to Claim 1 (see above); and a solid electrolyte layer (7) between the positive electrode (6) and the negative electrode (3), wherein the solid electrolyte layer (7) comprises a sulfide-based solid electrolyte (Figure 1, [0013, 0017]).
Regarding Claim 16, Haga further discloses that the sulfide-based solid electrolyte may be Li2S-P2S5 [0017].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above.
In Regards to Claim 13 (Dependent Upon Claim 1):
Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Haga further discloses that the positive electrode (3) comprises a positive electrode current collector (1) and a positive electrode active material layer (2) which may have a thickness of between 0.1 µm and 1000 µm [0013, 0024]. Haga further discloses that the first negative electrode active material layer (5) may have a thickness similar to the positive electrode active material layer (2) [0028]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of the first negative electrode active material layer, a thickness of between 0.1 µm and 1000 µm, as Haga teaches is an appropriate thickness for an active material layer of an electrode. By doing so, all of the limitations of Claim 13 are met. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above, and further in view of Ohsawa et al. (US 20190067680A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Haga further discloses that the first negative electrode active material layer (5) comprises a negative electrode active material and a binder [0026, 0028]. Haga further discloses that the negative electrode active material may be selected from a group which includes carbon active materials such as hard carbon and soft carbons, and metal active materials such as Si and Sn [0026].
Haga is deficient in disclosing that the negative electrode material may be in particle form, and thus is also deficient in disclosing an average particle diameter.
Ohsawa discloses an electrode for a lithium ion secondary battery (10b) comprising a positive electrode and a negative electrode [0473]. Ohsawa further discloses that the negative electrode active material (15a) of the negative electrode may include a metal such as Si or Sn, or a carbon material such as soft carbon or hard carbon [0355]. Ohsawa further discloses that the average particle diameter of the active material is preferably between 1-20 µm [0357]. Ohsawa further teaches that such an average particle size provides a battery having high capacity, reactivity and cycle durability [0357].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the negative electrode active material of Haga, active material in the form of particles with an average particle size of 4 µm or less, as it is a subset of a range that is known in the art for metal particles such as Si or Sn, or a carbon material particles such as soft carbon or hard carbon, as taught by Ohsawa. Furthermore, such a size would give the skilled artisan a reasonable expectation of success in producing an electrode for use in a battery which has high capacity, reactivity, and cycle durability, as taught by Ohsawa. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Haga as modified by Ohsawa discloses the negative electrode of Claim 8 as set forth above (as supported by Nishio). As detailed above, Haga further discloses that the negative electrode active material may be selected from a group including carbon active materials such as hard carbons and soft carbons; or metal active materials such as Si and Sn [0026]. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Haga as modified by Ohsawa discloses the negative electrode of Claim 9 as set forth above (as supported by Nishio). As detailed above, Haga further discloses that the negative electrode active material may be hard carbon (amorphous carbon) [0026]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 8):
Haga as modified by Ohsawa discloses the negative electrode of Claim 8 as set forth above (as supported by Nishio). As detailed above, Haga discloses that the negative electrode active material may be a metal active material such as Si and Sn [0026]. Therefore, all of the limitations of Claim 11 are met.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 1 above, with further evidentiary support from Yamamoto et al. (US 20160294003A1).
In Regards to Claim 12 (Dependent Upon Claim 1):
Haga discloses the negative electrode of Claim 1 as set forth above (as supported by Nishio). Haga further discloses that the positive electrode active material layer (2) may comprise a positive electrode active material, a conductive material, a binder, and a sulfide solid electrolyte, wherein the positive electrode active material may be present in the positive electrode active material layer (2) in an amount of 40% by mass to 99% by mass [0013, 0023]. Haga further discloses that the negative electrode active material layer (5) may be comprised of first particles (conductive materials), second particles (metal negative electrode active materials), a binder, and a sulfide solid electrolyte [0026, 0028]. Haga further discloses that the first particles (conductive materials) may be selected from a group which includes acetylene black or Ketjen black [0022, 0028]. Haga further discloses that the second particles (metal negative electrode active material) may be a metal active material such as Si and Sn, and that the composition of the first negative electrode active material layer (5) may have the same composition of the positive electrode active material layer (2) [0026, 0028]. Thus, Haga does teach that the second particles (metal negative electrode active material) may be contained in an amount of 40% by mass to 99%. 
Haga is silent to if acetylene black or Ketjen black is amorphous.
Yamamoto teaches that carbon conductive materials such as acetylene black and Ketjen black are amorphous [0063].
Therefore, the skilled artisan would appreciate that upon the selection of acetylene black or Ketjen black for the first particles (conductive material) of Tomura, all of the limitations of Claim 12 are met.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 14 above, and further in view of Tomura et al. (US 20170207482A1) (as disclosed on IDS dated 4/11/2022).
In Regards to Claim 15 (Dependent Upon Claim 14):
Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Haga further discloses that the positive electrode (3) comprises a positive electrode current collector (1) and a positive electrode active material layer (2) on the positive electrode current collector (1) (Figure 1, [0013].
Haga is deficient in disclosing that the solid-state secondary battery comprises an inactive member around a side surface of the positive electrode active material layer, the inactive member being at a peripheral portion of the positive electrode current collector, and extending to an end of the positive electrode current collector.
Tomura discloses a solid-state secondary battery (all-solid-state battery) comprising: a positive electrode (cathode, 3a/3b); a negative electrode (anode, 1), and a solid electrolyte layer (2) between the positive electrode (cathode, 3a/3b) and the negative electrode (anode, 1) (Figure 6, [0038-0039, 0058]). Tomura further discloses that the positive electrode (cathode, 3a/3b) comprises a positive electrode current collector (cathode current collector, 3a) and a positive electrode active material layer (cathode active material, 3b) on the positive electrode current collector (cathode current collector, 3a) (Figure 10, [0045]). Tomura further discloses that the solid-state secondary battery (all-solid-state battery) further comprises an inactive member (insulation member, 3ax) around a side surface of the positive electrode active material layer (cathode active material, 3b), the inactive member (insulation member, 3ax) being at a peripheral portion of the positive electrode current collector (cathode current collector, 3a), and extending to an end of the positive electrode current collector (cathode current collector, 3a) (Figure 10, [0067]). Tomura further discloses that the inactive member (insulation member, 3ax) may serve to help improve battery performance and prevent short circuiting of the battery by preventing the positive electrode (cathode, 3a/3b) and negative electrode (anode, 1) from coming into contact [0078-0079].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the inactive member of Tomura to the positive electrode of Haga, as it is a feature known in the art to be used in solid-state batteries and would provide the skilled artisan with a reasonable expectation of success in improving battery performance and enhancing safety by preventing short circuiting, as taught by Tomura. By doing so, all of the limitations of Claim 15 are met.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 14 above, and further in view of Omura et al. (US 20220149354A1).
In Regards to Claim 17 (Dependent Upon Claim 14):
Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Haga further discloses that the sulfide-based solid electrolyte may be Li2S-P2S5 [0017].
Haga is deficient in disclosing that the sulfide-based solid electrolyte comprises at least one selected from Li7P3S11, Li7PS6, Li4P2S6, Li3PS6, Li3PS4, and Li2P2S6.
Omura discloses a solid state battery comprising a sulfide solid electrolyte [0003-0004, 0111]. Omura further discloses that the sulfide solid electrolyte may be selected from a list which includes Li2S-P2S5 and Li3PS4 [0111].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the sulfide solid electrolyte of Haga, Li3PS4, as it is known in the art as an equivalent to Li2S-P2S5 for use as a sulfide solid electrolyte, as taught by Omura. By doing so, all of the limitations of Claim 17 are met.


In Regards to Claim 18 (Dependent Upon Claim 14):
Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). Haga further discloses that the sulfide-based solid electrolyte may be Li2S-P2S5 [0017].
Haga is deficient in disclosing that the sulfide-based solid electrolyte comprises an argyrodite solid electrolyte represented by Formula 1 (see below).

    PNG
    media_image1.png
    254
    707
    media_image1.png
    Greyscale

Formula 1 (Instant Application)
Omura discloses a solid state battery comprising a sulfide solid electrolyte [0003-0004, 0111]. Omura further discloses that the sulfide solid electrolyte may be selected from a list which includes Li2S-P2S5 and Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0) [0111].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the sulfide solid electrolyte of Haga, Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0), as it is known in the art as an equivalent to Li2S-P2S5 for use as a sulfide solid electrolyte, as taught by Omura.
The examiner notes that one specific example of a solid electrolyte material disclosed by Omura which can be represented by the above formula Li7-xPS6-xXx, when Cl is selected for X and x=1 is Li6PS5Cl. This specific solid electrolyte material is also able to be represented by Formula 1 of the instant application when A is selected to be P, X is selected to be S, Y is selected to be Cl, n=5, and x=1.
Thus, by making the above modification, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
	Haga as modified by Omura discloses the negative electrode of Claim 18 as set forth above (as supported by Nishio). As detailed above, modified Haga discloses that the sulfide solid electrolyte is Li7-xPS6-xXx (a solid electrolyte having a crystal phase with an argyrodite-type structure, where “X” is one or more elemental halogens (i.e. Cl), and 0.2<x<2.0).
The skilled artisan would appreciate that as Cl is an elemental halogen, by selecting Cl as X, the above general formula becomes Li7-xPS6-xClx. Therefore, all of the limitations of Claim 19 are met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (JP 2015069848) with evidentiary support from Nishio et al. (US 20190315093A1), as applied to Claim 14 above, and further in view of Hong et al. (US 2020/0403230 A1).
In Regards to Claim 20 (Dependent Upon Claim 14):
	Haga discloses the negative electrode of Claim 14 as set forth above (as supported by Nishio). 
	Haga is deficient in disclosing a second negative electrode active material layer.
	Hong discloses an anode (negative electrode, 100) comprising a first active material layer (120), a second active material layer (lithium layer, 130), and a current collector (110) (Figure 1, [0030]). Hong further discloses that the second active material layer (lithium layer, 130) may be in the form of a lithium metal foil or a lithium deposition layer [0033]. Hong further discloses that the second active material layer (lithium layer, 130) may be disposed between the current collector (110) and the first active material layer (120) (Figure 1, [0020]). Hong further teaches that the use of such a layer allows for effective pre-lithiation of the battery [0009, 0011]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Haga to include between the first negative electrode active material layer and the negative electrode current collector, a second active material layer comprising lithium, as it is known in the art as a useful layer to be included in a lithium battery and would provide a means of effective pre-lithiation in the battery, as taught by Hong. By doing so, all of the limitations of Claim 20 are met.
Response to Arguments
Applicant’s arguments, filed 11/18/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not found to be fully persuasive. However, due to the amendment made to Claim 1, the previous rejections have been withdrawn. New grounds of rejection are made in view of Haga et al. (JP 2015069848), Nishio et al. (US 20190315093A1), Ohsawa et al. (US 20190067680A1), Yamamoto et al. (US 20160294003A1), Tomura et al. (US 20170207482A1), Omura et al. (US 20220149354A1), and Hong et al. (US 2020/0403230 A1).
Applicant’s argument regarding the modification of Tomura (US 20170207482A1) to have a chromium coating rather than a carbon coating is moot because the new grounds of the rejection of Claim 1 does not rely on Tomura.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724